Title: From Thomas Jefferson to William Booker, 4 October 1796
From: Jefferson, Thomas
To: Booker, William


                    
                        Sir
                        Monticello Oct. 4. 96
                    
                    I have this summer had a threshing machine made on the Scotch model, and have already got out a good part of my crop with it with great success. Hearing however that you had improved it by substituting whirls and bands for cogwheels and wallowers, I desired Colo. Coles to enquire whether your plan could be communicated. He did not see you, but Mr. Graham was kind enough to say I should have a drawing of it. This has encouraged me to send a workman and to ask your permission to let him examine it, and, on his return, make one for me. I understand you have either applied for a patent, or mean to do so. If it is not done, perhaps my experience in the Patent office may be of some service to you in preparing your petition, specification &c. I will either  revise them for you or draw them originally if not done, on your furnishing materials, and the weekly post between Charlottesville and Richmond will furnish a ready conveyance for letters. If you will inform me by return of the bearer, Mr. Buck, what will be the price of your license to use your invention, I will have the price paid to you in Richmond if I build one. I am Sir Your very humble servt
                    
                        Th: Jefferson
                    
                